DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:
Claim 2 includes the term “a transistor”, but this term is previously presented in parent claim 1. 
Appropriate correction is required.
For purposes of examination, claim 2 will be interpreted as --The system of claim 1, wherein the transistor has a gate coupled to an output of the amplifier, a source coupled to the on-chip resistor and to an input of the amplifier, and a drain coupled to the current mirror.--



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (US 2019/0013779; “Jin”) in view of Won (US 2006/0097813; reference of record).
Regarding claim 1, Jin teaches a system (Figure 2), comprising:
an oscillator circuit (200) on a chip (Para. [0020] teaches the oscillator being formed on an integrated circuit), wherein the oscillator circuit (200) includes:
a charging current generator (210, 221) including a current mirror (221), an amplifier (OP12), and an on-chip resistor (R11), wherein the on-chip resistor (R11) is coupled to the amplifier (OP12) and to a pin on the chip (The integrated circuit of figure 2 will inherently have a variety of input and output pins, e.g. the pin providing V11), wherein the current mirror (221) comprises a first current output (through P11) and a second current output (through P13), wherein the first current output (through P11) is coupled to a drain terminal of a transistor (N11), and the transistor (N11) is coupled to the amplifier (OP12) and to the on-chip resistor (R11); and
oscillator circuitry (206; see details of the relaxation oscillator in figure 3) coupled to the second current output (through P13), wherein the oscillator circuitry (figure 3) includes a comparator (310), a phase generator (330), a first capacitor (Cosc).
Jin fails to teach a first resistor coupled to the first capacitor and a second capacitor coupled to a second resistor.
However, it is well-known to those of ordinary skill in the art to configure a relaxation oscillator with two capacitors each coupled to a respective resistor. For example, see capacitors C1 and C2 coupled to resistors R1 and R2, respectively, in the relaxation oscillator in figure 1 of Won.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the general relaxation oscillator of Jin with the common relaxation oscillator structure of Won because such a modification would have been merely a replacement with a well-known relaxation oscillator structure.
As for claim 2, Jin teaches wherein the transistor (N11) has a gate coupled to an output of the amplifier (OP12), a source coupled to the on-chip resistor (R11) and to an input of the amplifier (OP12), and a drain coupled to the current mirror (221).
As for claim 3, Jin teaches wherein the current mirror (221) is configured to provide a charging current (Isrc) to the oscillator circuitry (206).
Regarding claim 6, Jin modified by Won teaches wherein the first resistor is coupled in series to the first capacitor, and the second resistor is coupled in series to the second capacitor (See elements C1, C2, R1, R2 in figure 1 of Won).
Regarding claim 7, Jin modified by Won teaches wherein the oscillator circuitry further comprises: one or more switches (MP1, MP2, MN1, MN2 in figure 1 of Won) configured to charge and discharge the first capacitor and the second capacitor (C1 and C2 of Won).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Jin in view of Won and Luan et al. (US 2015/0214934; “Luan”; reference of record).
As for claims 4 and 5, Jin teaches the system of claim 1, as detailed above, but fails to teach wherein the first resistor and the second resistor are variable resistors configured to be trimmed to compensate for a process variation.
However, it is well-known to those of ordinary skill in the art to trim resistors in relaxation oscillators to compensate for process variations. For example, see para. [0037] of Luan.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add trimmable resistors to the system of Jin because such a modification would have provided the well-known benefit of compensating for process variations.


Allowable Subject Matter
Claims 8-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The best prior art reference of record, Jin, taken alone or in combination with other references, fails to teach:
“an external resistor coupled to the pin, wherein the external resistor is external to the chip; and an external capacitor coupled to the pin, wherein the external capacitor is external to the chip.”, as set forth in claim 8; and
“coupling a pin of an oscillator chip to … an external resistor”, as set forth in claim 16.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971. The examiner can normally be reached 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        November 15, 2022